UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6517



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES EDWARD MATTOX,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-96-76, CA-99-649-7)


Submitted:   August 22, 2000             Decided:   September 18, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Mattox, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Mattox seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      We decline to address Mattox’s

argument that he should have been granted a reduction in offense

level because the issue is raised for the first time on appeal.

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

Mattox’s argument that his conviction should be vacated under

Apprendi v. New Jersey, 530 U.S.        , 68 U.S.L.W. 4576 (U.S. June

26, 2000) (No. 99-478) is without merit.        See United States v.

Aguayo-Delgado,       F.3d     , 2000 WL 988128 (8th Cir. July 18,

2000) (No. 00-1218). Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Mattox, Nos. CR-96-76; CA-99-649-7

(W.D. Va. Mar. 17, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            DISMISSED




                                   2